DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on October 14, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 17 have been amended; claims 3 and 6-8, 10, and 12-13 are canceled; claims 4-5 and 14-16 are withdrawn from further consideration by Examiner. Examiner notes that claim 4 and its dependent claims are not indicated under the status identifier as “(Withdrawn)” but were indicated as withdrawn in previous amendments on October 28, 2021 and March 4, 2022 as they are drawn to a non-elected embodiment pursuant to the restriction requirement of August 16, 2021.  Further Examiner respectfully suggests Applicant review claim 15 whose limitations appears to be drawn to an unrelated application.  Accordingly, claims 1-2, 4-5, 9, 11, and 14-18 are pending in this application, with an action on the merits to follow regarding claims 1-2, 9, 11, and 17-18.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “said back shirt panel integrally connected inside sleeves of said jacket” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Replacement Fig. 4 filed October 14, 2022 remains unclear and adds new matter.  First, opening 138 is now shown in dotted lines where before it was solid lines and it is unknown what this is intended to mean.  Further, as the jacket has been added in in outline form, it implies that shirt only extends within a middle portion of the back panel of the jacket and has no sleeves.  Also the figure now shows the front panel 108 as extending above the shirt opening 131 which was not previously disclosed.   
Fig. 5 remains unclear and adds new matter.  Previously, Examiner objected to Fig. 4 as “Fig. 4 shows a bottom opening 138, but also a tail 115, and it is unknown how the tail is below the bottom opening, as a bottom opening should be at the bottom of a shirt tail especially since Fig. 5 shows a bottom opening, but no tail”.  To overcome this objection, Applicant has amended Fig. 5 to show a tail 115 extending below bottom opening 138 that is now shown in dashed lines where before 138 was solid lines and it is unknown what this is intended to mean.  Further, showing the tail 115 extending below the opening is considered new matter as the original disclosure does not have support for such an arrangement as the tail was not disclosed as extending below the opening (see p. 5, line 10-p. 6 line 5 where the back of the shirt is disclosed) and when looking to original Fig. 4, the entirety of the shirt is not shown and in original Fig. 5, only a bottom opening and no tail is shown and therefore one having ordinary skill in the art cannot draw such a conclusion. 
Fig. 6 remains very confusing.  It is unclear as to what portion of the front of the shirt is being shown as it still appears that the entirety of the shirt is not shown and 
Figs. 4-5 remain unclear as to the depiction of the tail 115 as the tail 115 is shown below the bottom opening 138.  If 138 is indeed an opening, does this mean that there is some sort of slit or other aperture in the shirt above tail 115 where the shirt can be opened?  Is the shirt made with an opening and then a separate panel is attached to create a tail? It remains unclear how the bottom of the tail is not the bottom opening.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 objected to because of the following informalities:  
Claim 1 is objected to for improper markup of amendments:
In the last claim amendments that were entered on the record (claim amendments filed March 4, 2020) claim 1 recited, “said back shirt panel integrally connected with said back jacket panel; and sleeves of said shirt integrally connected inside sleeve of said jacket”;
After amending, claim 1 (filed October 14, 2022) now recites, “said back shirt panel integrally connected inside sleeves of said jacket” but no markup has of this language has been shown and Applicant should have shown the mark up as, “said back shirt panel integrally connected .
Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites, “said back shirt panel integrally connected inside sleeves of said jacket”. These limitations do not have proper antecedent basis in the specification as originally filed.  For further explanation, see 35 USC 112(a) rejections below.
Claim 9 recites, “said back jacket panel extending continuously between said sleeves of said jacket.”  This limitation was not disclosed in the written description as originally filed (however it has not been rejected under 35 USC 112(a) and Examiner respectfully suggests amending the written descript to include this limitation).
Claims 9 and 17 each recites, “and said back shirt panel extending continuously between said sleeves of said shirt”. These limitations do not have proper antecedent basis in the specification as originally filed.  For further explanation, see 35 USC 112(a) rejections below.
The amendment filed March 4, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Applicant has amended P. 5, lines 10-14 of the originally filed disclosure to recite, “Further, the back shirt panel 134 may define a bottom shirt opening 138, with the back tail 115 descending below the bottom shirt opening 138 as illustrated.  However, this limitation is considered new matter as the original disclosure does not have support for such an arrangement as the tail was not disclosed in the written description as extending below the opening and when looking to Fig. 4, the entirety of the shirt is not shown making it extremely unclear what is being shown and therefore one having ordinary skill in the art cannot definitively draw such a conclusion.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 17 (and claims 2, 11, and 18 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite, “said back shirt panel integrally connected inside sleeves of said jacket”.  However, this limitations has not been disclosed in the specification as originally filed.  Pages 4-5 of the written description as originally filed recites, “The opposing jacket sleeves 116 may have sewn or attached therein opposing shirt sleeves 111….  A part of the shirt 111 may be attached to inside of jacket sleeves 116 to form cuffs protruding out 111 from jacket sleeves 116….Figure 4 illustrates the back shirt panel 134 which may be integrally connected to the front shirt panel 108 and may also be integrally connected to the inside of the back of jacket 104, figure 5.”  As such, the written description discloses the jacket sleeves attached to shirt sleeves, the back panel of the shirt integrally connected to the inside of the back of the jacket, but there is no disclosure of the back shirt panel being integrally connected inside sleeves of said jacket.  Further such a limitations is also not shown in the drawings as none of the connections of the shirt to the jacket are shown.  Therefore this limitation fails to comply with the requirement for written description.
Claims 9 and 17 each recites, “and said back shirt panel extending continuously between said sleeves of said shirt”.  This limitation as not been disclosed in the specification as originally filed.  Other than the back shirt panel 134 being connected to the front shirt panel 108 or defining a bottom shirt opening 138 (pages 5-6), there is no further written description regarding the back shirt panel.  And while a truncated drawing of the back shirt panel is shown in Fig. 4, the entirety of the back shirt panel is not shown and therefore cannot definitively show that the back shirt panel extends continuously between the sleeves as sleeves are not even shown in this figure.  Further, Fig. 5 as originally filed only shows a bottom portion of the back shirt panel and again cannot definitely show that the back shirt panel extends continuously between the sleeves.  Therefore, the limitation fails to comply with the requirement for written description.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 (and claims 2, 9, 11 and 18 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 17 recites, “the back shirt panel comprising a back tail which can be tucked into pants of a user… wherein: a user is enabled….”  It is unclear if the second recitation of “a user” is referring to the same user or a different user and Examiner respectfully suggests amending to clarify how many users are being referred to in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 1793131) in view of Le (DE 202011100351) and in view of Patton (US 2017/0135418).
	Regarding claim 1, Price discloses a shirt and tie combination (Figs. 1-3), comprising: the tie (3) of said combination permanently affixed (via stitching, see lines 35-40) along part of a tie-to-neck mount collar of said tie (part of the tie that surrounds collar 2, see Fig. 2), to a shirt collar (2) of the shirt (1) of the combination, along a tie-to-shirt attachment region (the region being the portion of the tie-to neck mount collar what is stitched to the collar of the shirt, see annotated Figs. 2-3), said shirt comprising a front shirt panel comprising a front of said shirt (front shirt panel is portion of 1 seen in Figs. 1-2) and a back shirt panel (portion of 1 seen in Fig. 3); and sleeves of said shirt (sleeves can be seen in Figs. 1-3).
 Price does not expressly disclose wherein said tie-to-neck mount collar comprising a pair of separable mating halves with mating fasteners thereof, which provide a side neck opening when not mated and close said side neck opening when mated, situated along said tie-to-neck mount collar at a region other than said tie-to-shirt attachment region; and a remainder of said tie permanently connected to said tie-to-neck mount collar; the combination comprising a jacket, the jacket of said combination comprising a front jacket panel and a back jacket panel integrally connected with said front jacket panel; said back shirt panel integrally connected inside sleeves of said jacket, the back shirt panel comprising a back tail which can be tucking into pants of a user; wherein: a user is enabled to don said shirt and tie combination by putting the user's arms through sleeves of said shirt while said front of said shirt is unfastened and said mating halves are not mated, fastening said front of said shirt, and mating said mating halves; and the user is further enabled to don said jacket simultaneously with said shirt and tie, by  said putting the user's arms through said sleeves of said shirt simultaneously with said sleeves of said jacket.
Le teaches a pre-formed necktie (1) wherein said tie-to-neck mount collar (3) comprising a pair of separable mating halves (two halves of 3) with mating fasteners thereof (hook and loop 6/7, best seen in Fig. 1), which provide a side neck opening (4) when not mated (as seen in Fig. 1) and close said side neck opening when mated (as can be understood that when 6/7 are mated, then the opening is closed); and a remainder (2/10) of said tie (as can be seen in Fig. 41, the remainder of the tie is a pre-knotted configuration which presents as a tied tie) permanently connected to said tie-to-neck mount collar (as 2 and 3 are made of one piece).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tie of Price to have a pre-formed knot and closure around the neck mount as taught by Le on order to alleviate user frustration as the user often struggles to tie the necktie in a satisfactorily-appearing and functioning knot. Even if a successful knot is tied, the tail section must also fall at an appropriate position on the user's torso, or the user must retie the necktie. For some individuals, appropriately tying the necktie may frustratingly consume several valuable minutes in the morning. Moreover, the parents of young children often struggle with attempting to get a necktie positioned on a young child.
When used in combination, the side neck opening (4 of Le) is situated along said tie-to-neck mount collar at other than said tie-to-shirt attachment region (as can be seen in Fig. 2 of Price and Fig. 1 of Le, the opening is along the side of the mount collar while the mount collar is attached to the shirt collar along the upper side and backside of the mount collar); wherein: a user is enabled to don said shirt and tie combination by putting the user's arms through sleeves of said shirt while the front of said shirt is unfastened and said mating halves are not mated, fastening said front of said shirt, and mating said mating halves (as can be understood from Fig. 2 of Price, when the buttons on the front of the shirt are not buttoned, a user is capable of putting their arms through the sleeves, fastening the buttons and then mating the halves of the mount collar of the tie).
The modified combination of Price does not expressly disclose the combination comprising a jacket, the jacket of said combination comprising a front jacket panel and a back jacket panel integrally connected with said front jacket panel; said back shirt panel integrally connected inside sleeves of said jacket, the back shirt panel comprising a back tail which can be tucking into pants of a user; wherein: a user is enabled to don said shirt and tie combination by putting the user's arms through sleeves of said shirt while said front of said shirt is unfastened and said mating halves are not mated, fastening said front of said shirt, and mating said mating halves; and the user is further enabled to don said jacket simultaneously with said shirt and tie, by  said putting the user's arms through said sleeves of said shirt simultaneously with said sleeves of said jacket.
Patton teaches a combination of a shirt and jacket combination comprising a jacket (14), the jacket of said combination comprising a front jacket panel (front portion of 14 as seen in annotated Fig. 1) and a back jacket panel (34) integrally connected with said front jacket panel (as can be seen in Fig. 6); said shirt (12/16/18) comprising the front shirt panel (19) and the back shirt panel (24); said back shirt panel integrally connected inside sleeves of said jacket (jacket sleeves shown in Fig. 2) (as the back shirt panel is attached to shirt 12, and the shirt 12 is attached to the jacket 14 using attachment mechanisms 25 and 26 as disclosed in para. 0024-0025, then at least via attachment mechanisms 25/26 and shirt 12, the back panel of the shirt is integrally connected inside sleeves of said jacket as the shirt is attached to the jacket, then each component is integrally attached to each other and the entire shirt/jacket combination of Patton is integrally connected); the back shirt panel (24) comprising a back tail (see annotated Fig. 7 and note para. 0028 discloses “the back portion 24 of the shirt 14 fits adjacent the liner-less portion 34 of the jacket element 14”) which can be tucked into pants of a user (as the tail or bottom edge of the shirt is not shown or disclosed as being directly connected to the jacket, it is capable of being tucked into pants of at least one user; Examiner further notes as the limitation recites, “can” it therefore also implies “cannot” and therefore whether or not tail is capable of being tucked into pants is irrelevant).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a jacket to the modified combination of Price as taught by Patton in order to “complete an ensemble” (see para. 0003 of Patton) while reducing “a length of time required to put on the outfit and the cost of purchasing each individual layer for the outfit” (see para. 0004 of Patton).
When used in combination, the user is further enabled to don said jacket simultaneously with said shirt and tie, by said putting the user's arms through said sleeves of said shirt simultaneously with said sleeves of said jacket (as the entire combination is connected such that the tie is connected to the shirt and the sleeves of the shirt are inside and attached to the sleeves of the jacket, then a user is capable of putting their arms simultaneous with the sleeves thereby simultaneously donning the shirt and tie).
Examiner notes that italicized limitations are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the combination, there would be a reasonable expectation for the combination to perform such functions as Examiner has indicated after each such functional limitation.
Regarding claim 2, the modified shirt and tie combination of Price discloses wherein said mating fasteners (6/7 of Le) comprising hook and loop fasteners (see para. 0031 of the translation of Le).
Regarding claim 9, the modified shirt and tie combination of Price discloses further comprising: said back jacket panel (34 of Patton) extending continuously between said sleeves of said jacket (as seen in Fig. 6 of Patton); and said back shirt panel (see Fig. 3 of Price and 24 of Patton) extending continuously between said sleeves (see sleeve in Fig. 3 of Price and/or 16/18 of Patton where the back panel, in between the sleeves, extends continuously) of said shirt (as can be seen in Fig. 3 of Price and Fig. 7 of Patton).
Regarding claim 11, the modified shirt and tie combination of Price discloses wherein said tie (3 of Price as modified by 1 of Le to have a pre-formed knot and closure around the neck mount) is a knotted tie (as can be seen at 10 of Le in at least in Fig. 1 of Le).
Regarding claim 17, Price discloses a shirt and tie combination (Figs. 1-3), comprising: the tie (3) of said combination permanently affixed (via stitching, see lines 35-40) along part of a tie-to-neck mount collar of said tie (part of the tie that surrounds collar 2, see Fig. 2), to a shirt collar (2) of the shirt (1) of the combination, along a tie-to-shirt attachment region (the region being the portion of the tie-to neck mount collar what is stitched to the collar of the shirt, see annotated Figs. 2-3), said shirt comprising a front shirt panel comprising a front of said shirt (front shirt panel is portion of 1 seen in Figs. 1-2) and a back shirt panel (portion of 1 seen in Fig. 3); sleeves (sleeves can be seen in Figs. 1-3); and said back shirt panel extending continuously between said sleeves of said shirt (as can be seen in Fig. 3).
 Price does not expressly disclose wherein said tie-to-neck mount collar comprising a pair of separable mating halves with mating fasteners thereof, which provide a side neck opening when not mated and close said side neck opening when mated, situated along said tie-to-neck mount collar at a region other than said tie-to-shirt attachment region; and a remainder of said tie permanently connected to said tie-to-neck mount collar; the combination comprising a jacket, the jacket of said combination comprising a front jacket panel and a back jacket panel integrally connected with said front jacket panel; said back shirt panel integrally connected with said back jacket panel; and sleeves of said shirt integrally connected inside sleeves of said jacket, the back shirt panel comprising a back tail which can be tucking into pants of a user; wherein: a user is enabled to don said shirt and tie combination by putting the user's arms through sleeves of said shirt while said front of said shirt is unfastened and said mating halves are not mated, fastening said front of said shirt, and mating said mating halves; and the user is further enabled to don said jacket simultaneously with said shirt and tie, by  said putting the user's arms through said sleeves of said shirt simultaneously with said sleeves of said jacket.
Le teaches a pre-formed necktie (1) wherein said tie-to-neck mount collar (3) comprising a pair of separable mating halves (two halves of 3) with mating fasteners thereof (hook and loop 6/7, best seen in Fig. 1), which provide a side neck opening (4) when not mated (as seen in Fig. 1) and close said side neck opening when mated (as can be understood that when 6/7 are mated, then the opening is closed); and a remainder (2/10) of said tie (as can be seen in Fig. 41, the remainder of the tie is a pre-knotted configuration which presents as a tied tie) permanently connected to said tie-to-neck mount collar (as 2 and 3 are made of one piece).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tie of Price to have a pre-formed knot and closure around the neck mount as taught by Le on order to alleviate user frustration as the user often struggles to tie the necktie in a satisfactorily-appearing and functioning knot. Even if a successful knot is tied, the tail section must also fall at an appropriate position on the user's torso, or the user must retie the necktie. For some individuals, appropriately tying the necktie may frustratingly consume several valuable minutes in the morning. Moreover, the parents of young children often struggle with attempting to get a necktie positioned on a young child.
When used in combination, the side neck opening (4 of Le) is situated along said tie-to-neck mount collar at other than said tie-to-shirt attachment region (as can be seen in Fig. 2 of Price and Fig. 1 of Le, the opening is along the side of the mount collar while the mount collar is attached to the shirt collar along the upper side and backside of the mount collar); wherein: a user is enabled to don said shirt and tie combination by putting the user's arms through sleeves of said shirt while the front of said shirt is unfastened and said mating halves are not mated, fastening said front of said shirt, and mating said mating halves (as can be understood from Fig. 2 of Price, when the buttons on the front of the shirt are not buttoned, a user is capable of putting their arms through the sleeves, fastening the buttons and then mating the halves of the mount collar of the tie).
The modified combination of Price does not expressly disclose the combination comprising a jacket, the jacket of said combination comprising a front jacket panel and a back jacket panel integrally connected with said front jacket panel;  said back shirt panel integrally connected with said back jacket panel; and sleeves of said shirt integrally connected inside sleeves of said jacket, the back shirt panel comprising a back tail which can be tucking into pants of a user; wherein: a user is enabled to don said shirt and tie combination by putting the user's arms through sleeves of said shirt while said front of said shirt is unfastened and said mating halves are not mated, fastening said front of said shirt, and mating said mating halves; and the user is further enabled to don said jacket simultaneously with said shirt and tie, by  said putting the user's arms through said sleeves of said shirt simultaneously with said sleeves of said jacket.
Patton teaches a combination of a shirt and jacket combination comprising a jacket (14), the jacket of said combination comprising a front jacket panel (front portion of 14 as seen in annotated Fig. 1) and a back jacket panel (34) integrally connected with said front jacket panel (as can be seen in Fig. 6); said shirt (12/16/18) comprising the front shirt panel (19) and the back shirt panel (24); said back shirt panel integrally connected with said back jacket panel (as the back panel is attached to shirt 12, and the shirt 12 is attached to the jacket 14 using attachment mechanisms 25 and 26 as disclose din para. 0024-0025, then at least via attachment mechanisms 25/26 and shirt 12, the back panel of the shirt is integrally connected to the back pane of the jacket; as the shirt is attached to the jacket, then each component is integrally attached to each other and the entire shirt/jacket combination of Patton is integrally connected); and sleeves (16/18) of said shirt integrally connected inside sleeves of said jacket (as understood from Fig. 8-10 and para. 0023), the back shirt panel (24) comprising a back tail (see annotated Fig. 7 and note para. 0028 discloses “the back portion 24 of the shirt 14 fits adjacent the liner-less portion 34 of the jacket element 14”) which can be tucked into pants of a user  (as the tail or bottom edge of the shirt is not shown or disclosed as being directly connected to the jacket, it is capable of being tucked into pants of at least one user; Examiner further notes as the limitation recites, “can” it therefore also implies “cannot” and therefore whether or not tail is capable of being tucked into pants is irrelevant); and said back shirt panel extending continuously between said sleeves of said shirt (as can be seen in Fig. 7 where the back panel, in between the sleeves, extends continuously).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a jacket to the modified combination of Price as taught by Patton in order to “complete an ensemble” (see para. 0003 of Patton) while reducing “a length of time required to put on the outfit and the cost of purchasing each individual layer for the outfit” (see para. 0004 of Patton).
When used in combination, the user is further enabled to don said jacket simultaneously with said shirt and tie, by said putting the user's arms through said sleeves of said shirt simultaneously with said sleeves of said jacket (as the entire combination is connected such that the tie is connected to the shirt and the sleeves of the shirt are inside and attached to the sleeves of the jacket, then a user is capable of putting their arms simultaneous with the sleeves thereby simultaneously donning the shirt and tie).
Regarding claim 18, the modified shirt and tie combination of Price discloses wherein said tie (3 of Price as modified by 1 of Le to have a pre-formed knot and closure around the neck mount) is a knotted tie (as can be seen at 10 of Le in at least in Fig. 1 of Le).



    PNG
    media_image1.png
    719
    567
    media_image1.png
    Greyscale

Annotated Figs. 1-3 (Price)


    PNG
    media_image2.png
    829
    733
    media_image2.png
    Greyscale

Annotated Fig. 1 (Patton)

    PNG
    media_image3.png
    481
    523
    media_image3.png
    Greyscale

Annotated Fig. 7 (Patton)


Response to Arguments
Applicant's arguments filed October 14, 2022 have been fully considered but they are not persuasive. 
 Regarding the objections to the drawings and specification, Applicant argues (see Remarks, p. 8, 3rd full para. and p. 10 1st full para.) that depictions of the tail 115 as being below the bottom opening 138 as explained on p.5, beginning at line 6 of the originally filed specification would be understandable to one having ordinary skill in the art, but Examiner respectfully disagrees.  The disclosure recites, “Figure 4 illustrates the back shirt panel 134 which may be integrally connected to the front shirt panel 108 and may also be integrally connected to the inside of the back of jacket 104, figure 5. Figure 4 additionally illustrates the back tail 115 of the part of a shirt which can be tucked into the pants of the wearer/user. Further, the back shirt panel 134 may define a bottom shirt opening 138…. Figure 5 also defines a bottom shirt opening 138.”  Such disclosure only indicates the back shirt panel has a bottom opening 138 and a back tail 115 that can be tucked into pants, but does not clarify the relationship between the bottom opening 138 and the back tail 115.  And such a relationship is not clarified by the original drawings as an entire back of the shirt has not shown and one of ordinary skill would not readily understand a tail extending below an opening on the back of the shirt.
Regarding the objection to the specification and claim rejections under 35 USC 112(a), Applicant argues the 35 USC 112(a) rejection to claims 9 and 17 and subsequent objection to the specification are improper as the limitations are supported by the specification as the specification discloses the shirt sleeves are attached to the jacket sleeves, a part of the shirt may be attached to the jacket sleeves and when donning, the user puts on the jacket with the shirt being pre-attached to the jacket, and therefore “the shirt panel, in some examples, extends between the sleeves” (Remarks, para. beginning at the bottom of p. 9 and extending to p. 10).  Examiner respectfully disagrees.  First, Examiner notes the limitation under rejection/objection is “and said back shirt panel extending continuously between said sleeves of said shirt” and not simply that the shirt panel extends between the sleeves.  Further, as indicated by Applicant, the specification disclose that the shirt sleeves are attached to the jacket sleeves and a part of the shirt can be attached to the jacket sleeves, however, such a disclosure does not indicate that the back shirt panel, specifically, extends continuously between or even just between the shirt sleeves since only the shirt sleeves or a part of the shirt (without referencing which part) are disclosed as being connected to the jacket sleeves and there are multiple configurations where such connection could occur without the back shirt panel extending between the sleeves of the shirt.  Further, the drawings as originally filed do not show an entire depiction of the back shirt panel as Fig. 4 shows a truncated drawing of the back shirt panel where neither the entirety of the back shirt panel nor the sleeves of the shirt are not shown and therefore cannot definitively show that the back shirt panel extends continuously between the sleeves as sleeves are not even shown in this figure.  Further, Fig. 5 as originally filed only shows a bottom portion of the back shirt panel and does not show the shirt sleeves or a remainder of the back panel of the shirt and therefore also does not show that the back shirt panel extends continuously between the sleeves. 
Regarding the 35 USC 103 rejection of claims 1 and 17 as being obvious over Price, Le, and Patton, Applicant Remarks presents the following arguments:
Applicant argues that the prior art does not read over the limitation of claim 1 where “said back shirt panel integrally connected inside sleeves of said jacket” and claim 17 where "sleeves of said shirt integrally connected inside sleeves of said jacket” because Patton does not teach a connection between the back shirt panel and the inside of the sleeves of the jacket or a connection between the sleeves of the shirt inside the sleeves of the jacket (see Remarks, p. 12, 3rd para. through p. 14).  Examiner respectfully disagrees and notes that this limitation in claim 1 is rejected under 35 USC 112(a), but regardless, the prior art does read on the claim limitations inasmuch as has been claimed.  Applicant has claimed that two structures are “integrally connected” and has not claimed any sort of direction connection between these structures.  Therefore, as the back panel of the jacket 14 of Patton is attached to shirt 12 of Patton, and the shirt 12 is attached to the jacket 14 using attachment mechanisms 25 and 26 as disclosed in para. 0024-0025, then at least via attachment mechanisms 25/26 and shirt 12, the back panel of the shirt is integrally connected to the inside of the sleeves of the jacket and the back panel of the jacket.  In summary, as the shirt is attached to the jacket via attachment mechanisms, then each component is integrally attached to each other and the entire shirt/jacket combination of Patton is integrally connected and reads on the claim limitations inasmuch as has been claimed.
Applicant argues that the prior art does not read on the newly added limitation of claims 1 and 17 where, “the back shirt panel comprising a back tail which can be tucked into pants of a user” since “Patton states that only the front of its shirt can be tucked. In fact, Patton includes a back panel only that is secured into the back of the jacket in Patton. Patton states that it includes "a full front of the shirt element that may be tucked into a pair of pants." Patton   [0033]. There is not tail in the back disclosed in any of the art of record. For this reason, as well, the claims are believed patentable over the art of record.”  Examiner respectfully disagrees.  While the back panel 24 of the shirt 12 of Patton is only disclosed as being connected to the jacket 14 using attachment mechanisms 25 and 26 as disclosed in para. 0024-0025, this does not mean that there is can be no tail on the back panel of the shirt.  In fact, when looking a Fig. 7 of Patton, a full back shirt panel can be see including a tail that is not shown or disclosed as attached to the jacket and reads on the limitation “can be tucked into pants of a user” as explained within the rejections above.  Applicant appears to be under the impression that the Fig. 5 is showing that the back panel of the shirt has been at least partially removed, however Fig. 7 and para. 0028 shows that this is not a proper interpretation as Fig. 7 shows the full back and para. 0028 recites, “the back portion 24 of the shirt 14 fits adjacent the liner-less portion 34 of the jacket element 14”.  Finally, even though Patton discloses the front tail can be tucked in and is silent regarding the back tail does not prove that there is no back tail that “can be tucked into pants of a user” as Fig. 7 reveals the back tail.  Therefore, the combined prior art reads on the claim limitations.
Applicant submits that the dependent claims are patentable based on their dependencies from claim 1; however, as discussed in the rejection below and in the arguments above, claim 1 is not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejection of the independent claims under 35 U.S.C. 103 has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732